           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 1 of 14


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiffs

 6                              UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      LETITIA TUGGLE AND LETITIA               CASE NO.:
 9    TUGGLE AS REPRESENTATIVE OF THE
      ESTATE OF QUINNTIN CASTRO; ROSA          COMPLAINT FOR DAMAGES
10    CUEVAS; CAMERON WARE
                                               1. Violation of Decedent’s Fourth
11                                             Amendment Rights 42 U.S.C §1983
             Plaintiffs,
                                               (Excessive Force and Monell);
12                                             2. Violation of Plaintiff’s Fourteenth
                                               Amendment Rights, 42 U.S. §1983
13    v.                                       (Familial Relations and Monell);
                                               3. Wrongful Death/Negligence;
14                                             4. Battery
                                               5. Bane Act Violation
15                                             6. Negligence
16    CITY OF TULARE; POLICE CHIEF MAT         DEMAND FOR JURY TRIAL
      MACHADO; AND DOES 1-25;
17

18           Defendants.

19

20

21

22

23
                                              1
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 2 of 14


 1
            Plaintiffs, demanding a jury trial, bring this action against Defendants CITY OF
 2   TULARE, POLICE CHIEF MAT MACHADO, and DOES 1-25, inclusive, for general,
 3   consequential, compensatory, punitive and statutory damages, costs and attorneys’ fees resulting

 4   from defendants’ unconstitutional and tortious conduct, and as grounds therefore allege as
     follows:
 5
                                                 I. PARTIES
 6
        1. Plaintiff Letitia M. Tuggle, is the Representative of the Estate of Decedent, Quinntin
 7
     Andrew Castro, her son. As the Representative of the Decedent’s estate, Plaintiff is a person
 8
     described in California Code of Civil Procedure §377.60 as a person who may bring a wrongful
 9   death action and who would be entitled to the property of the decedent. Furthermore, as the

10   Representative of the Estate of the Decedent, Plaintiff is a person described in California Code of

11   Civil Procedure §377.30 as a person who may bring a “survivor action” and would be entitled to
     the property of the decedent. At all times relevant to this complaint, Plaintiff has lived in the City
12
     of Tulare, which is located within the Eastern District of California.
13
        2. Plaintiff ROSA CUEVAS is an individual who at all times relevant to this complaint, has
14
     lived in the City of Tulare, which is located within the Eastern District of California.
15      3. Plaintiff CAMERON WARE is an individual who at all times relevant to this complaint,
16   has lived in the City of Tulare, which is located within the Eastern District of California.

17      4. Defendant CITY OF TULARE is a legal entity established under the laws of the state of

18   California with all the powers specified and necessarily implied by the Constitution and laws of
     the State of California. CITY OF TULARE is a municipality located within the Eastern District
19
     of California.
20

21

22

23
                                                       2
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 3 of 14


 1
        5. Defendant POLICE CHIEF MAT MACHADO is an individual and was the police chief
 2   for the City of Tulare at all times relevant to this complaint. MACHADO, was at all times
 3   relevant to this complaint, employed as the Chief of Police and was acting under the color of law

 4   as it pertains to this complaint. MACHADO is being sued in his individual capacity.
        6. Defendants Does 1-25 are defendants whose capacities are unknown to plaintiffs at this
 5
     time but the complaint will be amended to name these individuals, when their true identities are
 6
     ascertained. These individuals are all being sued in their individual capacities.
 7
        7. All defendants acted under the color of law as it pertains to this complaint.
 8
                                    II. JURISDICTION AND VENUE
 9      8. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and 12132 and the Fourth and

10   Fourteenth Amendments to the United States Constitution, made applicable to Defendants

11   through the Fourteenth Amendment to the United States Constitution. This Court has jurisdiction
     over plaintiffs’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a). This Court has further
12
     jurisdiction over plaintiffs’ state law claims under 28 U.S.C. § 1367 as those claims form part of
13
     the same case and controversy under Article III of the United States Constitution.
14
        9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events giving rise
15   to this action occurred in the City of Tulare, which is located in this district.
16

17

18

19

20

21

22

23
                                                       3
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 4 of 14


 1
                                       III. STATEMENT OF FACTS
 2      10. On December 9, 2018, the decedent Quinntin Castro and Plaintiff Cameron Ware were
 3   riding in a vehicle owned by Plaintiff Rosa Cuevas in the City of Tulare. Rosa Cuavas allowed

 4   Quinntin Castro to drive and was seated in the front passenger seat with Cameron Ware seated in
     the back.
 5
        11. At or around 7 p.m. in the city limits of Tulare, Defendant Tulare officers tried to pull
 6
     over the vehicle driven by Quinntin Castro. However, he did not pull over and the Defendant
 7
     Tulare officers took chase.
 8
        12. The pursuit ended in rural Tulare County, west of Tulare city limits. Quinntin Castro
 9   eventually pulled to the side of a nearby rural road came to a complete stop, and the Decedent

10   and the Plaintiffs all put their hands up in surrender.

11      13. There were four Defendant Tulare officers present when the vehicle driven by the
     Decedent came to a stop, including a K-9 officer and his partner.
12
        14. While the Decedent and the Plaintiffs had their hands up in surrender, the officers opened
13
     fire, in which the Decedent and Plaintiff Rosa Cuevas were both struck by gun fire multiple
14
     times.
15      15. During the shooting by the police officers, an officer was shot with a non-life threatening
16   injury and the K-9 was killed.

17      16. Due to the multiple gun shot wounds that the Decedent sustained, he passed away in an

18   ambulance on his way to the hospital.
        17. Due to the multiple gunshot wounds that Rosa Cuevas sustained, she was in critical
19
     condition for over eight weeks in the hospital, has undergone numerous surgeries and still suffers
20
     life-threatening conditions this present day as a result of the shooting.
21

22

23
                                                       4
24

25

26
           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 5 of 14


 1

 2      18. Upon information and belief Matt Machado was the chief and final policymaker for the
 3   City of Tulare Police Department at the time of the incident in question. In that capacity,

 4   defendant Machado was responsible for implementing policies at the Tulare police department
     that have led to the lack of, or inadequacy, of training for Tulare officers in the use of force in the
 5
     field and on how to effect an arrest of a suspect.
 6
        19. Plaintiffs Letitia Tuggle and Rosa Cuevas, filed timely government claims against
 7
     defendants pursuant to California Government Code §910, et seq., for negligence, wrongful
 8
     death, assault and battery, Bane Act Violation, Plaintiffs’ claims were subsequently rejected by
 9   the City of Tulare.

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                          5
24

25

26
           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 6 of 14


 1
                                        IV. CAUSES OF ACTION
 2                                     FIRST CLAIM
 3   (Violation of Fourth Amendment Rights 42 U.S.C §1983 (Excessive Force – Plaintiffs as to
                                       All Defendants)
 4
         20. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 5
     fully set forth herein.
 6
     Decedent Quinntin Castro
 7
         21. Plaintiff Letitia M. Tuggle, is the Representative of the Estate of Decedent, Quinntin
 8   Andrew Castro, her son, and accordingly has standing under Code of Civil Procedure section

 9   377.30 to bring this claim.

10       22. All named Defendants, acting under color of law, used unreasonable and excessive force
     on December 9, 2018, by deliberately and intentionally opening fire on decedent, and ultimately
11
     killing decedent when, among other things, and at the time excessive force was used (i) decedent
12
     had not committed any crime; (ii) decedent was unarmed; (iii) decedent did not pose any threat
13
     to defendants, other officers or bystanders; (iv) defendants knew, or should have known, that
14   other alternative methods were available to effectuate a seizure. Such actions were in conscious
15   and reckless disregard of the risk of injury and death and under the circumstances there was no

16   objectively reasonable basis for the defendants’ actions.

17   Rosa Cuevas
         23. All named Defendants, acting under color of law, used unreasonable and excessive force
18
     on December 9, 2018, by deliberately and intentionally opening fire on Plaintiff, and ultimately
19
     shooting her several times, among other things, and at the time excessive force was used (i)
20
     Plaintiff had not committed any crime; (ii) Plaintiff was unarmed; (iii) Plaintiff did not pose any
21   threat to defendants, other officers or bystanders; (iv) defendants knew, or should have known,
22   that other alternative methods were available to effectuate a seizure. Such actions were in

23   conscious and reckless disregard of the risk of injury and death and under the circumstances
                                                       6
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 7 of 14


 1
     there was no objectively reasonable basis for the defendants’ actions.
 2   Cameron Whare
 3      24. All named Defendants, acting under color of law, used unreasonable and excessive force

 4   on December 9, 2018, by deliberately and intentionally opening fire on Plaintiff, and at the time
     excessive force was used (i) Plaintiff had not committed any crime; (ii) Plaintiff was unarmed;
 5
     (iii) Plaintiff did not pose any threat to defendants, other officers or bystanders; (iv) defendants
 6
     knew, or should have known, that other alternative methods were available to effectuate a
 7
     seizure. Such actions were in conscious and reckless disregard of the risk of injury and death and
 8
     under the circumstances there was no objectively reasonable basis for the defendants’ actions.
 9      25. Defendant City of Tulare deprived the Decedent and the Plaintiffs of their rights,

10   privileges, and immunities secured by the United States Constitution by, among other things, not

11   training, or inadequately training, its officers on how to deal with effecting an arrest. Defendant
     Tulare also has a widespread or longstanding custom and practice ratifying excessive force,
12
     which together with its lack of, or inadequate, training of its officers amounts to deliberate
13
     indifference towards the constitutional rights of individuals. Defendant Machado, in his capacity
14
     as Chief of Police and also as the final policymaker for the Tulare police department, was a
15   moving force behind the above failure/inadequacy to train and custom and practice at the time of
16   the incident in question.

17      26. As a direct result of the named DEFENDANT OFFICERS, Tulare, and Does 1-25’s

18   actions and inactions, decedent’s as well as the Plaintiffs’ constitutional rights were violated,
     resulting in decedent’s death.
19

20

21

22

23
                                                       7
24

25

26
           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 8 of 14


 1

 2       27. The conduct of the named Defendant officers and Does 1-25, as alleged, was intended to
 3   cause injury to Decedent and the Plaintiffs and was done in conscious disregard of their rights

 4   and safety and thus constitutes malice. Because the above acts were performed in a malicious,
     and/or oppressive manner, decedent and Plaintiffs are entitled to recover punitive damages from
 5
     named Defendant Officers and Does 1-25 in an amount according to proof.
 6
                                          SECOND CLAIM
 7   (Violation of Plaintiff’s Fourteenth Amendment Rights, 42 U.S. §1983 (Familial Relations)
                                        - As to All Defendants)
 8
         28. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 9
     fully set forth herein.
10       29. Plaintiff Letitia Tuggle is Decedent’s mother and therefore has a cognizable interest under

11   the Due Process Clause of the Fourteenth Amendment of the United States Constitution to be

12   free from state actions that deprive her of life, liberty, or property in such a manner as to shock
     the conscience, including, but not limited to, the unwarranted state interference in her familial
13
     relationship with her son, Decedent Quinntin Castro.
14
         30. Defendant officers and Does 1-25 deprived Plaintiff of her Fourteenth Amendment rights,
15
     and those rights and privileges and immunities secured by the Constitution and applied to the
16   states through the Fourteenth Amendment by deliberately and intentionally opening fire on
17   decedent, and ultimately killing decedent when, among other things, (i) decedent had not

18   committed any crime; (ii) decedent was unarmed; (iii) decedent did not pose any threat to

19   defendants, other officers or bystanders; (iv) defendants knew, or should have known, that other
     alternative methods were available to effectuate a seizure. Such actions were in conscious and
20
     reckless disregard of the risk of injury and death and under the circumstances there was no
21
     objectively reasonable basis for the defendants’ actions. Such actions were outrageous and shock
22
     the conscience.
23
                                                       8
24

25

26
           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 9 of 14


 1
         31. Additionally, Defendant Tulare deprived Plaintiff of her Fourteenth Amendment rights,
 2   and those rights and privileges and immunities secured by the Constitution and applied to the
 3   states through the Fourteenth Amendment by, among other things, not training, or inadequately

 4   training, its officers on how to effect an arrest.
         32. Defendant Machado, in his capacity as Chief of Police, is a moving force behind the
 5
     above failure/inadequacy to train and custom and practice.
 6
         33. The aforementioned actions of Defendants, while acting under color of state law, and
 7
     without due process of law, violated the substantive due process rights of Plaintiff to be free
 8
     from unwarranted interference with their familial relationship with Decedent.
 9
                                           THIRD CLAIM
10
                          (Wrongful Death – Negligence – As to All Defendants)
11       34. Plaintiff incorporates herein by reference the preceding paragraphs of this complaint as

12   fully set forth herein.

13       35. Plaintiff Letitia Tuggle is a person described in California Code of Civil Procedure
     §377.60 as a person who may bring a wrongful death action and who would be entitled to the
14
     property of the Decedent and accordingly has standing under Code of Civil Procedure section
15
     377.60 to bring this claim.
16
         36. Defendants and DOES 1 – 25 inclusive, by and through their respective agents and
17   employees, proximately caused the death of Decedent December 9, 2018 as a result of their
18   negligent conduct and/or negligent failure to act as set-forth herein.

19       37. As an actual and proximate result of said defendants’ negligence, and the death of
     Decedent, Plaintiffs have sustained pecuniary loss resulting from the loss of comfort, society,
20
     attention, services, and support of their father, Decedent, in an amount according to proof at trial.
21
         38. As a further actual and proximate result of said defendants’ negligence, plaintiffs incurred
22
     funeral and burial expenses, in an amount according to proof at trial.
23
                                                          9
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 10 of 14


 1
         39. Pursuant to California C.C.P. Sections 377.60 and 377.61, Plaintiff has brought this
 2   action, and claim damages from said defendants for the wrongful death of Decedent and
 3   resulting injuries. Defendant City of Tulare is vicariously liable for the torts of its officers, who

 4   were acting within the scope of their employment with the City of Tulare at the time of the
     incident pursuant to California Government Code §815.2.
 5

 6                                            FOURTH CLAIM
                               (Battery – As to All Defendants and DOES 1-25)
 7
         40. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 8
     fully set forth herein.
 9
     Decedent Quinntin Castro
10       41. Plaintiff Letitia M. Tuggle, is the Representative of the Estate of Decedent, Quinntin

11   Andrew Castro, her son, and accordingly has standing under Code of Civil Procedure section

12   377.30 to bring this claim on behalf of her son.
         42. All named Defendants, acting under color of law, committed a battery upon the
13
     Decedent’s person on December 9, 2018, by deliberately and intentionally opening fire on
14
     Decedent, and ultimately killing decedent when, among other things, and at the time the battery
15
     was committed (i) decedent had not committed any crime; (ii) decedent was unarmed; (iii)
16   decedent did not pose any threat to defendants, other officers or bystanders; (iv) defendants
17   knew, or should have known, that other alternative methods were available to effectuate a

18   seizure. Such actions were in conscious and reckless disregard of the risk of injury and death and

19   under the circumstances there was no objectively reasonable basis for the defendants’ actions.

20

21

22

23
                                                        10
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 11 of 14


 1

 2   Rosa Cuevas
 3       43. All named Defendants, acting under color of law, committed a battery upon the Plaintiff’s

 4   person on December 9, 2018, by deliberately and intentionally opening fire on Plaintiff, and
     ultimately shooting her several times, among other things, and at the time the battery was
 5
     committed (i) Plaintiff had not committed any crime; (ii) Plaintiff was unarmed; (iii) Plaintiff did
 6
     not pose any threat to defendants, other officers or bystanders; (iv) defendants knew, or should
 7
     have known, that other alternative methods were available to effectuate a seizure. Such actions
 8
     were in conscious and reckless disregard of the risk of injury and death and under the
 9   circumstances there was no objectively reasonable basis for the defendants’ actions.

10       44. Defendant City of Tulare is vicariously liable for the torts of its officers, who were acting

11   within the scope of their employment with the City of Tulare at the time of the incident pursuant
     to California Government Code §815.2.
12
         45. Defendant Officers and DOES 1-25’s conduct as described above was willful, malicious,
13
     oppressive, knowing, and intentional; accordingly, plaintiff seeks an award of punitive and
14
     exemplary damages in an amount according to proof for damages caused by defendants’ conduct.
15

16                                          FIFTH CLAIM
                               (BANE ACT VIOLATION – As to All Defendants)
17       46. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
18   fully set forth herein.

19       47. Plaintiff Letitia M. Tuggle, is the Representative of the Estate of Decedent, Quinntin
     Andrew Castro, her son, and accordingly has standing under Code of Civil Procedure section
20
     377.30 to bring this claim on behalf of her son.
21

22

23
                                                        11
24

25

26
            Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 12 of 14


 1

 2

 3         48. Defendant Officers interfered with the Decedent and Plaintiff Rosa Cueva’s Fourth

 4   Amendment rights to be free from the unlawful seizure of their person through the exercise of
     excessive force when they opened fire shooting Decedent and Plaintiff multiple times, killing
 5
     Decedent and causing Rosa Cuevas to suffer life threatening injuries long lasting life threatening
 6
     medical conditions.
 7
           49. That upon observing the Defendant officers exercising excessive force upon their person,
 8
     the Decedent and the Plaintiff reasonably believed that if they exercised their right to be free
 9   from the unlawful use of excessive force upon their person, that the Defendant officers would

10   commit violence against them.

11         50. That Defendant officers injured the Decedent and Plaintiff to prevent them from
     exercising these rights.
12
           51. That Decedent and Plaintiff were harmed because they suffered physical injuries, as a
13
     result of the violent acts imposed on them by the Defendant officers;
14
     and
15         52. The Defendant officers’ use of excessive force to prevent the Decedent and Plaintiff from
16   exercising their rights was a substantial factor in causing their harm.

17         53. Defendant City of Tulare is vicariously liable for the torts of its officers, who were acting

18   within the scope of their employment with the City of Tulare at the time of the incident pursuant
     to California Government Code §815.2.
19

20

21

22

23
                                                        12
24

25

26
           Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 13 of 14


 1

 2                                        SIXTH CLAIM
                                  (NEGLIGENCE – As to All Defendants)
 3
         54. By virtue of the foregoing, Defendant officers owed Plaintiff Rosa Cuevas a duty of due
 4
     care not to cause the Plaintiff to suffer multiple gunshot wounds, and that this duty was breached
 5
     by the Defendants’ negligence and failure to exercise due care in their handling of the Plaintiff.
 6
         55. As a direct and proximate cause of the aforementioned acts of Defendants, Plaintiff was
 7
     injured as set forth above and is entitled to compensatory damages according to proof at the time
 8
     of trial.
 9
         56. Defendant officers are liable for all injuries caused by their acts, causing the Plaintiff to
10
     suffer harm based on their negligence to the same extent as a private person pursuant to
11
     California Government Code Section 820(a).
12
         57. Defendant officers are not exonerated or immune from liability for negligence pursuant to
13
     California Government Code Section 820.8.
14
         58. Defendant City of Tulare is vicariously liable for the torts of its officers, who were acting
15
     within the scope of their employment with the City of Tulare at the time of the incident pursuant
16
     to California Government Code §815.2.
17

18

19

20

21

22

23
                                                       13
24

25

26
          Case 1:19-cv-01525-NONE-SAB Document 1 Filed 10/27/19 Page 14 of 14


 1

 2
                                        V. PRAYER FOR RELIEF
 3   Plaintiffs pray for judgment against defendants as follows:
 4      1. For compensatory damages and other special damages according to proof;

 5      2. For general damages according to proof;

 6      3. For punitive damages against all individual defendants according to proof;
        4. The prejudgment interest at the legal rate according to proof;
 7
        5. For costs and reasonable attorneys’ fees as provided by law; and
 8
        6. For such other relief as the Court may deem fit and proper.
 9
                                             VI. JURY DEMAND
10        Plaintiffs demand a jury trial in this action.
11                                                 LAW OFFICE OF STANLEY GOFF
12   Dated: October 26, 2019                       _____/s/ STANLEY GOFF______________
                                                   STANLEY GOFF
13                                                 Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23
                                                      14
24

25

26
